McFARLAND, J., dissenting.
I dissent. The authorities are not all to the point that an offer of reward, even by a private person to an officer, is void because against public policy; there are authorities the other way—some of which are recited in the respondent’s brief, (living full force to the reasons upon which the cases cited in the prevailing opinion were decided, I am still inclined to think that the better doctrine is stated in City Bank v. Bangs, 2 Edw. Ch. 97, where, speaking of an offer of reward, it is said: “The object is to awaken public attention to the subject, excite vigilance, and call forth extraordinary individual efforts for the accomplishment of the end proposed to be gained. All who choose to engage in it are at liberty to do so, and he who succeeds becomes entitled to the reward upon the ground of his superior vigilance or sagacity, or of his having used greater exertions or encountered dangers wdiich others were disinclined or not in the situation to hazard. When, therefore, we view the objects of reward offered thus publicly in their true light, a participation in their benefits, or in the receipt of them, cannot be considered wholly incompatible with the duties of public officers or against the policy of the law.” When a policeman or sheriff is informed that a horrible murder had been committed in a remote county and that the perpetrator is at large, it may be said that the officer is under some general official obligation to see if the offender is lurking in his city or county; but I cannot see how public policy is outraged by an offer which *271will spur such officers to extraordinary vigilance and exertion in the interest ol public justice. However, when the legislature, by statutory law, expressly authorizes a thing to be done, there is no room for judicial inquiry as to the policy of the thing authorized. In such cases the legislature declares the policy, as it has the right to do, and the statute can be attacked only on the ground of its unconstitutionality; and there is no such attack here. The only question left, therefore, is as to the construction •of the section of the code involved; but, in my opinion, there is here no held for the exercise of any principle of construction, because the language of the section is perfectly plain and clear. It makes no exception of any person or persons. It does not provide—as it might have done—that the governor may offer a reward to any person “not being a sheriff, marshal, constable or policeman”; and I do not think that there is good reason for judicially inserting an exception which the legislature did not make.
In my opinion the judgment should be affirmed.